{¶ 53} Being unable to agree with the majority, I respectfully dissent.
 {¶ 54} My difference with the majority's reasoning centers on the amended judgment entered by the Nevada Court on September 10, 2001.  The amended judgment stated in part:
 {¶ 55} "This matter having come on for hearing pursuant to plaintiff Appel's application for prove of default judgment, this court having previously set aside the amount of the default judgment entered herein in favor of plaintiff Appel, but not the default itself entered against the defendant Berger for failing to answer or otherwise respond to the complaint within twenty days within service of the same * * * the court * * * hereby enters the following * * * amended judgment in favor of plaintiff Kalman Appel against defendant Norman B. Berger."
 {¶ 56} Previous to the entering of the judgment on September 10, 2001, the Nevada Court had entered an order granting appellee's motion to vacate an earlier default judgment entered September 28, 2000.  The September 28, 2000 judgment was declared void.  It should be noted, however, that the default that had been entered against appellee remained in place and was not vacated. Therefore, we have procedurally a situation where the Nevada Court did not disturb any finding with respect to appellee being in default, but there was a vacating of a monetary judgment.
 {¶ 57} As opposed to the reasoning of the majority, the Nevada Court's entry of judgment, as an amended judgment, is not in my view a "mere modification" as described in the majority opinion. It was a new judgment of the Nevada Court requiring renewed compliance with Ohio law relating to the domestication and enforcement of a foreign judgment, pursuant to R.C. 2329.021 through 2329.07.
 {¶ 58} While I recognize that due deference should be accorded a sister state's laws and procedures, the majority, in its detailed analysis of Nevada law overlooks the critical problem that a void judgment cannot be amended without creating a new obligation, thus requiring renewed compliance with procedures relating to enforcement of that judgment.
 {¶ 59} The fact the underlying default judgment against appellant was not voided when the original judgment for damages was voided, does not relieve the judgment creditor from full compliance with our statutes relative to domestication of foreign judgments.  The previous efforts by the judgment creditor to enforce the foreign judgment in Ohio are a nullity and should not permit enforcement of a new judgment even if Nevada terms the later judgment as an "amended judgment."
 {¶ 60} The majority claims that the "mere modification of the amount of the foreign judgment does not give rise to an obligation to repeat the domestication requirements set forth in R.C. 2329.023."  This is precisely where I disagree with *Page 497 
the majority opinion since the entering of a new monetary judgment against appellant in Nevada required compliance with R.C. 2329.023
in order for appellee to properly seek enforcement of the Nevada judgment in Ohio.  For this reason and reasons already stated, I dissent.